           Case 5:17-cv-00072-BLF Document 564 Filed 04/23/20 Page 1 of 8




 1   Juanita R. Brooks (CA SBN 75934) brooks@fr.com
     Roger A. Denning (CA SBN 228998) denning@fr.com
 2   Frank J. Albert (CA SBN 247741) albert@fr.com
     Megan A. Chacon (CA SBN 304912) chacon@fr.com
 3
     K. Nicole Williams (CA SBN 291900) nwilliams@fr.com
 4   Oliver J. Richards (CA SBN 310972) ojr@fr.com
     Jared A. Smith (CA SBN 306576) jasmith@fr.com
 5   FISH & RICHARDSON P.C.
     12390 El Camino Real, Suite 100
 6   San Diego, CA 92130
     Telephone: (858) 678-5070 / Fax: (858) 678-5099
 7

 8   Aamir Kazi (Admitted Pro Hac Vice) kazi@fr.com
     Alana C. Mannige (CA SBN 313341) mannige@fr.com
 9   FISH & RICHARDSON P.C.
     1180 Peachtree Street NE, 21st Floor
10   Atlanta, GA 30309
11   Telephone: (404) 892-5005 / Fax: (404) 892-5002

12   Attorneys for Plaintiff
     FINJAN, INC.
13
                                   UNITED STATES DISTRICT COURT
14
                    NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
15
     FINJAN, INC., a Delaware Corporation,        Case No. 5:17-cv-00072-BLF
16

17                    Plaintiff,                  PLAINTIFF FINJAN, INC.’S OPPOSITION
                                                  TO DEFENDANT CISCO SYSTEMS, INC.’S
18          v.                                    MOTION IN LIMINE NO. 2 RE EVIDENCE
                                                  OR ARGUMENTS ABOUT POST-GRANT
19   CISCO SYSTEMS, INC., a California            PROCEEDINGS
     Corporation,
20                                                Date:        April 30, 2020
21                    Defendant.                  Time:        1:30 P.M.
                                                  Place:       3, 5th Floor
22                                                Before:      Hon. Beth L. Freeman

23

24

25

26

27

28

                                                           Case No. 5:17-cv-00072-BLF
                    FINJAN’S OPPOSITION TO CISCO’S MOTION IN LIMINE NO. 2
           Case 5:17-cv-00072-BLF Document 564 Filed 04/23/20 Page 2 of 8




 1   I.     INTRODUCTION
 2          While both parties seek to exclude pending post grant proceedings for both the asserted

 3   and unasserted patents, see, Finjan’s Motion in Limine No. 1, Cisco also seeks to exclude evidence

 4   of final post grant proceedings including those filed by Cisco. Cisco has failed to carry its burden

 5   of demonstrating that the probative value of this evidence is outweighed by any undue prejudice.

 6          First, Cisco points to the invalidation of an unasserted patent to justify Cisco’s pre-

 7   litigation behavior towards Finjan. To the extent that evidence is probative, so are affirmations of

 8   Finjan’s unasserted patents. Second, despite filing this motion, Cisco relies on post grant activity

 9   (regardless of whether filed by Cisco or not) to support non-infringement and invalidity. Third,

10   findings by the Patent Trial and Appeals Board (“PTAB”) are probative of the strength and value

11   of Finjan’s patents—particularly where Cisco is relying on the same prior art theories already

12   rejected by the PTAB. Finally, Finjan should be permitted to use evidence of IPR proceedings for

13   impeachment and rebuttal purposes.

14   II.    FINAL POST GRANT ACTIVITY FOR NON-ASSERTED PATENTS AND
            ACTIVITY NOT INVOLVING CISCO IS RELEVANT GIVEN THE
15          CIRCUMSTANCES OF THIS CASE
16          Finjan and Cisco have a long and involved history. One part of that history is that Finjan

17   provided details concerning its patents to Cisco before filing this suit. Cisco’s knowledge of the

18   strength of Finjan’s patents before this case was filed is relevant to whether Cisco’s pre-litigation

19   conduct was reasonable. Cisco cannot dispute this point; indeed, Cisco’s own expert reports

20   contain discussion of how one of Finjan’s non-asserted patents (U.S. Pat. No. 6,092,194) that was

21   identified in pre-suit correspondence to Cisco has since been found to be invalid. See Exh. C

22   (Almeroth Op. Rpt.) at ¶ 601; Exh. D (McDaniel Op. Rpt.) at ¶ 458. At the very least, Cisco’s

23   reliance on the invalidity of a non-asserted patent to attempt to excuse its pre-litigation decisions

24   demonstrates the relevance of affirmations of validity of non-asserted (and asserted) patents.

25          Neither of the cases Cisco cites is applicable to the specific facts of this case. In both

26   Ziilabs and Interdigital, the courts unremarkably excluded IPRs they found not relevant to any

27   disputed issues. Neither of the opinions considered and rejected the issue here, which is that post

28   grant activity concerning Finjan’s patents is relevant to show the unreasonableness of Cisco’s pre-

                                              1              Case No. 5:17-cv-00072-BLF
                    FINJAN’S OPPOSITION TO CISCO’S MOTION IN LIMINE NO. 2
            Case 5:17-cv-00072-BLF Document 564 Filed 04/23/20 Page 3 of 8




 1   litigation positions. See generally Ziilabs Inc., Ltd. v. Samsung Elecs. Co. Ltd., et al., No. 2:14-

 2   cv-203-JRG-RSP, 2015 U.S. Dist. LEXIS 191430 (E.D. Tex. Oct. 28, 2015); InterDigital

 3   Commc’ns, Inc. v. Nokia Corp., No. 13-cv-10-RGA, 2014 WL 8104167 (D. Del. Aug. 28, 2014).

 4          In addition, Cisco’s trial exhibit list includes documents referring to post grant activity

 5   filed by third parties (see, e.g., Dkt. No. 547-5 (Cisco’s Trial Exh. List) at 27 (identified as DTX

 6   2640, included here as Exh. E (FINJAN-CISCO 541296) at 541322) and Cisco’s experts liberally

 7   rely upon post grant activity for the asserted patents in their reports. See Exh. C (Almeroth Op.

 8   Rep.) at ¶¶ 84-85 (Cisco’s expert Dr. Kevin Almeroth referencing the PTAB’s analysis in

 9   IPR2019-00026 filed by Juniper Networks in his opinion about the priority date of the ’844

10   Patent); id. at 126-27 (Dr. Almeroth relying on third-party IPRs in his invalidity analysis of the

11   ’154 Patent); Exh. D (McDaniel Op. Rep.) at ¶¶ 477-78 (Cisco expert Dr. McDaniel relying on

12   third-party IPRs for the ’780 and ’494 Patents in his invalidity analysis); Exh. F (McDaniel Reb.

13   Rep.) at ¶ 538 (Dr. McDaniel relying on third-party IPRs for the ’780 and ’494 Patent in his non-

14   infringement analysis); ¶ 604 (same). At the same time, Cisco is seeking to prevent Finjan from

15   introducing evidence and argument regarding the same post grant activity for the asserted patents,

16   namely that the PTAB has issued Final Written Decisions upholding asserted claims of the

17   asserted patents.

18          Cisco cannot have it both ways. Because it has relied on post grant activity filed by third

19   parties as part of its case (including post grant activity for non-asserted patents), Cisco cannot

20   credibly ask the Court to prevent Finjan from doing the same.

21   III.   FINAL POST GRANT ACTIVITY FOR THE ASSERTED PATENTS FILED BY
            CISCO SHOULD NOT BE EXCLUDED
22

23          Cisco filed post grant proceedings concerning the ’494, ’844, and ’633 Patents. The

24   outcome of these proceedings is relevant and not unfairly prejudicial.

25          A.      Cisco’s Failed IPR Petitions Rebut Cisco’s Willfulness Defense

26          In addition to reasons set forth above, post grant activity concerning the ’494, ’844, and

27   ’633 Patents are relevant to rebut Cisco’s defenses to willfulness. From the outset of the case,

28   Cisco has denied it is willfully infringing Finjan’s patents. One of the factual predicates for that

                                              2              Case No. 5:17-cv-00072-BLF
                    FINJAN’S OPPOSITION TO CISCO’S MOTION IN LIMINE NO. 2
             Case 5:17-cv-00072-BLF Document 564 Filed 04/23/20 Page 4 of 8




 1   denial has been that Finjan’s patents are invalid. Cisco relies upon these arguments despite the

 2   fact several courts and the PTAB have upheld Finjan’s patents over the years. In particular, the

 3   PTAB’s denials of institution are relevant because they make it more probable that Cisco did not

 4   have a good faith belief in the invalidity of either the ’494, ’844, or ’633 Patents following the

 5   denials. See, e.g., Dexcowin Glob., Inc. v. Aribex, Inc., No. 16-cv-143-GW-AGRX, 2017 WL

 6   3478492, at *3 (C.D. Cal. June 29, 2017) (denying motion in limine to exclude PTO’s decisions

 7   denying institution of Defendant’s IPR petitions of asserted patents where Plaintiff argued the

 8   denials are relevant to show willful infringement). That Cisco recently dropped its invalidity

 9   defense for the ’633 Patent only highlights the fact that Cisco’s reliance upon that defense was

10   unreasonable all along. Any potential confusion related to different legal standards between

11   district court and PTAB proceedings can be addressed with an appropriate jury instruction. See id.

12            Final post grant activity for the ’494 Patent is relevant for an additional reason: Cisco

13   raises the same argument here that the PTAB rejected. In its IPR, Cisco argued that claims 10, 11,

14   and 14-16 of the ’494 Patent are invalid as obvious over Crawford1 and the knowledge of a person

15   of ordinary skill in the art. Exh. H (IPR2017-02155, Decision Denying Institution) at 5. Cisco
16   relies on that same prior art here. See Dkt. 547 (Pre-Trial Statement) at 10:17-18. But the PTAB
17   considered Cisco’s invalidity arguments based on Crawford and denied Cisco’s petition,
18   concluding it failed to show a reasonable likelihood it would prevail in showing unpatentability of
19   any of the claims on the asserted grounds. See Exh. H (IPR2017-02155 Decision Denying

20   Institution) at 38. That decision is “final and nonappealable.” 35 U.S.C. § 314(d).
21            These institution denials demonstrate a rejection, by a panel of three skilled patent
22   examiners, of the same prior art and arguments Cisco relies upon here. These facts are undeniably
23   relevant to Cisco’s invalidity defense. Fed. R. Evid. 401. Even the authority Cisco relies upon
24   supports Finjan’s argument. In Finjan, Inc. v. Sophos, Inc., No. 3:14-cv-1197-WHO, 2016 WL
25

26   1
         R. Crawford et al., A Testbed for Malicious Code Detection: A Synthesis of Static and Dynamic
27
     Analysis Techniques, Proc. 14th Ann. Conf. Dep’t Energy Computer Security Group (1991)
28
     (“Crawford” or “Testbed”).
                                               3              Case No. 5:17-cv-00072-BLF
                     FINJAN’S OPPOSITION TO CISCO’S MOTION IN LIMINE NO. 2
           Case 5:17-cv-00072-BLF Document 564 Filed 04/23/20 Page 5 of 8




 1   4560071, *14 (N.D. Cal. Aug. 22, 2016) (hereinafter “Sophos”), the defendant’s motion in limine

 2   to exclude evidence or argument about post grant proceedings emphasized that the defendant

 3   would present different prior art at trial than it presented in the IPRs in question. See Exh. I

 4   (Def.’s Mot. in Limine, Dkt. 217) at 19 (“[I]mportantly, none of the IPRs or the reexamination

 5   involved the SWEEP-InterCheck prior art that Sophos will present at trial.”) (emphasis added).

 6   The court acknowledged that “PTO proceedings may be relevant to [plaintiff]’s claims of validity

 7   and that courts frequently allow evidence of this kind.” Sophos, 2016 WL 4560071, *14 (citing

 8   Universal Elecs., Inc. v. Universal Remote Control, Inc., No. 12-cv-00329-AG, 2014 WL

 9   8096334, at *7 (C.D. Cal. Apr. 21, 2014)) (emphasis added). While the court in Sophos ultimately

10   found the probative value was outweighed by likely confusion to the jury because there was not

11   overlap in prior art (see Sophos, 2016 WL 4560071, *14), here Cisco is relying on the same prior

12   art and arguments it presented to the PTAB.

13          Finally, while denial to institute IPR has different legal standards, “any potential confusion

14   can be addressed by appropriate jury instructions on the standard of proof applicable to patent

15   invalidity defenses and counterclaims.” Dexcowin Glob., 2017 WL 3478492, at *3 (denying

16   motion to exclude PTO’s decision denying institution of accused infringer’s petition for IPR)

17   (quoting Universal Elecs., 2014 WL 8096334, at *7 (denying motion to exclude evidence of

18   PTO’s rejection of IPR petition)); see also Chamberlain Grp., Inc. v. Techtronic Indus. Co., No.

19   16-cv-6097, 2018 WL 2332461, *18-*19 (N.D. Ill. May 23, 2018), aff’d in relevant part, 935 F.3d

20   1341, 1351-52 (Fed. Cir. 2019) (denying motion for a new trial and rejecting contention that

21   court’s prior denial of the accused infringer’s motion to exclude evidence that the PTO denied the

22   accused infringer’s IPR petition was improper); StoneEagle Services, Inc. v. Pay-Plus Solutions,

23   Inc., No. 8:13-cv-2240, 2015 WL 3824208, *8-*9 (M.D. Fla. Jun. 19, 2015) (denying accused

24   infringer’s motion to preclude evidence that PTO denied its IPR and CBM petitions).

25   IV.    EVIDENCE OF IPR PROCEEDINGS SHOULD BE PERMITTED FOR
            IMPEACHMENT AND REBUTTAL PURPOSES
26

27          Cisco’s motion is overly broad in that it seeks to exclude IPR evidence without limitation.

28   At a minimum, the Court should allow Finjan to use evidence of IPR proceedings for

                                              4              Case No. 5:17-cv-00072-BLF
                    FINJAN’S OPPOSITION TO CISCO’S MOTION IN LIMINE NO. 2
           Case 5:17-cv-00072-BLF Document 564 Filed 04/23/20 Page 6 of 8




 1   impeachment and rebuttal where Cisco opens the door. Even where courts have granted accused

 2   infringer’s motion to exclude evidence of IPR proceedings, many still allow use of such evidence

 3   for these purposes. See, e.g., Pac. Biosciences of California, Inc. v. Oxford Nanopore Techs., Inc.,

 4   No. 17-cv-1353, 2020 WL 954938, at *2 (D. Del. Feb. 27, 2020) (allowing IPR petition and

 5   declaration to be used to impeach defendant’s witnesses); Nox Med. Ehf v. Natus Neurology Inc.,

 6   No. 15-cv-709, 2018 WL 6629704, at *1 (D. Del. Apr. 12, 2018) (“Of course, if a witness made

 7   an inconsistent statement in connection with an IPR, the witness may be impeached with it ….”);

 8   Morley v. Square, Inc., No. 4:14-cv-172, 2016 WL 2733114, at *3 (E.D. Mo. May 11, 2016)

 9   (excluding findings from PTO proceedings “still in progress,” yet allowing “the parties to make

10   use of the testimony and other evidence used in the PTO proceedings”); Rembrandt Wireless

11   Techs., LP v. Samsung Elecs. Co., No. 2:13-cv-213, 2015 WL 627430, at *5 (E.D. Tex. Jan. 31,

12   2015) (“If [Defendant], either expressly or implicitly, leads the jury to believe that this is the first

13   time the relevant references have been evaluated, the Court will permit Plaintiff to rebut this line

14   of argument by producing evidence of the PTAB’s action on [Defendant]’s non-instituted IPR

15   petitions.”).

16   V.      EVIDENCE OF POST GRANT ACTIVITY FOR FINJAN’S PATENTS IS
             RELEVANT TO THE STRENGTH AND VALUE OF FINJAN’S PORTFOLIO
17

18           Finally, both Cisco’s and Finjan’s damages experts consider distinctions between Finjan’s

19   patents and the prior art to determine patent value. See Exh. G (Layne-Farrar Op. Rep.) at 171;

20   Exh. L (Becker Reb. Rep.) at ¶ 364. Finjan has not lost a single patent in 23 post grant

21   proceedings. The Finjan patents’ advancement over the prior art corroborates Finjan’s expert

22   opinion (see, e.g., Exh. G (Layne-Farrar Op. Rep.) at 171, n. 701) and undermines Cisco’s expert

23   opinions that Finjan’s patents offer “narrow” inventions or “incremental value. . . over the prior

24   art.” See Exh. L (Becker Reb. Rep) at ¶ 358, ¶ 444. This evidence is probative, and should be

25   allowed.

26   VI.     CONCLUSION
27           For the foregoing reasons, Finjan respectfully requests that the Court deny Cisco’s Motion

28   in Limine No. 2 to exclude evidence or arguments about post grant proceedings.

                                               5              Case No. 5:17-cv-00072-BLF
                     FINJAN’S OPPOSITION TO CISCO’S MOTION IN LIMINE NO. 2
          Case 5:17-cv-00072-BLF Document 564 Filed 04/23/20 Page 7 of 8




 1   Dated: April 23, 2020                   Respectfully Submitted,

 2                                        By: /s/ Aamir Kazi
                                          Juanita R. Brooks (CA SBN 75934) brooks@fr.com
 3
                                          Roger A. Denning (CA SBN 228998)
 4                                        denning@fr.com
                                          Frank J. Albert (CA SBN 247741) albert@fr.com
 5                                        Megan A. Chacon (CA SBN 304912)
                                          chacon@fr.com
 6                                        K. Nicole Williams (CA SBN 291900)
 7                                        nwilliams@fr.com
                                          Oliver J. Richards (CA SBN 310972) ojr@fr.com
 8                                        Jared A. Smith (CA SBN 306576) jasmith@fr.com
                                          FISH & RICHARDSON P.C.
 9                                        12390 El Camino Real, Suite 100
                                          San Diego, CA 92130
10                                        Phone: (858) 678-5070 / Fax: (858) 678-5099
11
                                          Aamir Kazi (Admitted Pro Hac Vice) kazi@fr.com
12                                        Alana C. Mannige (CA SBN 313341)
                                          mannige@fr.com
13                                        FISH & RICHARDSON P.C.
                                          1180 Peachtree Street NE, 21st Floor
14                                        Atlanta, GA 30309
15                                        Phone: (404) 892-5005 / Fax: (404) 892-5002

16                                        Attorneys for Plaintiff FINJAN, INC.

17

18

19

20

21

22

23

24

25

26

27

28

                                            6              Case No. 5:17-cv-00072-BLF
                  FINJAN’S OPPOSITION TO CISCO’S MOTION IN LIMINE NO. 2
           Case 5:17-cv-00072-BLF Document 564 Filed 04/23/20 Page 8 of 8




 1                                    CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on April 23, 2020 to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will

 5   be served by electronic mail and regular mail.

 6

 7                                                      /s/ Aamir Kazi
                                                        Aamir Kazi
 8                                                      kazi@fr.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             7              Case No. 5:17-cv-00072-BLF
                   FINJAN’S OPPOSITION TO CISCO’S MOTION IN LIMINE NO. 2
